Citation Nr: 0721974	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-15 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
residual scar, status post pilonidal cystectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The claim for traumatic arthritis as a result of surgery has 
been raised by a review of the record; this issue is referred 
to the AOJ (Agency of Original Jurisdiction) for appropriate 
action.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

On August 30, 2002 new regulations became effective for the 
evaluation of service-connected scars.  The veteran's last VA 
medical examination contained in the record was conducted in 
April 2001, and is over six years old.  In order to apply the 
new regulations concerning scars, a new VA examination is 
necessary.  

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2006).  During 
the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Thus, corrective notice should be provided on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated the veteran for his 
pilonidal cystectomy scar since January 
2003.  After securing the necessary 
release, obtain these records.  In 
addition, relevant VA treatment records 
from the Boston VAMC and the Providence 
VAMC dating since April 2005 should be 
obtained.

3.  Thereafter, schedule the veteran for a 
VA scar examination to determine the 
nature and extent of the residuals from 
the pilonidal cystectomy.  The veteran's 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
should be performed and all findings 
should be reported in detail.  
Additionally, the examiner should provide 
the measurements of the veteran's scar, 
and indicate whether it is deep 
(associated with underlying soft tissue 
damage) or superficial, unstable, painful, 
or causes limitation of motion.

4.  After completing any additional 
development deemed necessary, review the 
record and readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


